Exhibit 10.5

FORM OF

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE

AMENDED AND RESTATED 2002 STOCK INCENTIVE PLAN

 

Associate Name:    [Participant Name] Number of Restricted Shares Subject to
Award:    [Number of Shares Granted] Date of Award Grant:    [Grant Date]

CheckFree Corporation, a Delaware corporation (the “Company”), hereby grants to
the individual whose name appears above (the “Associate”) a Restricted Stock
Award (the “Award”) of shares of its Common Stock, $0.01 par value per share
(the “Restricted Shares”) to be issued to Associate as set forth below, subject
to all of the terms and conditions set forth in this Restricted Stock Award
Agreement (this “Agreement”) and the Company’s Amended and Restated 2002 Stock
Incentive Plan (the “Plan”). All terms and conditions set forth in Annex I
hereto and the Plan are deemed to be incorporated herein in their entirety.

1. Vesting Provisions.

(a) Provided that the Associate is employed by the Company on such dates, the
Associate’s Restricted Shares will be issued (subject to tax withholding) and
become vested in five equal installments with 20% of the shares vesting on the
1st anniversary of the grant, 20% on the 2nd anniversary of the grant, 20% on
the 3rd anniversary of the grant, 20% on the 4th anniversary of the grant, and
20% on the 5th anniversary of the grant.

If the application of this paragraph would result in Associate vesting in a
fraction of a share of Common Stock, such fractional share of Common Stock will
be rounded down to the next whole share, in which case adjustments may be made
to future vesting increments to prevent exceeding the total number of Restricted
Shares subject to the Award, as provided above.

(b) If the Associate’s employment or service with the Company terminates for any
reason before all of Associate’s Restricted Shares have become vested under this
Award, the Associate’s Restricted Shares that have not been issued and have not
vested shall be forfeited on and after the effective date of the termination.

(c) Notwithstanding the foregoing, if the Associate terminates employment or
service with the Company because he or she has been employed by an Affiliate or
Subsidiary of the Company, the Associate shall continue to vest in the
Restricted Shares in accordance with the vesting schedule set forth in paragraph
1(a) above, and Associate’s cessation of employment or service with the Company
shall not be deemed a forfeiture event hereunder.

(d) The Compensation Committee will have the right to determine, in its sole
discretion, how an Associate’s leave of absence will affect the terms of this
Award, including the vesting and issuance of Restricted Shares hereunder.



--------------------------------------------------------------------------------

(e) The Company will not have any further obligations to the Associate under
this Award if the Associate’s Restricted Shares are forfeited as provided
herein.

2. General

By signing below, you agree that this award is governed by this Agreement, and
by the terms and conditions contained in the Plan, as amended from time to time
and incorporated into this Agreement by reference. A copy of the Plan is
available upon request by contacting the Human Resources Department at the
Company’s executive offices.

 

CheckFree Corporation     By:  

 

   

_______________

Its:  

 

    Date       Associate          

_______________

Associate     Date

 

2



--------------------------------------------------------------------------------

ANNEX I TO RESTRICTED STOCK AWARD AGREEMENT

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

1. Issuance of Restricted Stock. The Company, or its transfer agent, will issue
and deliver the vested portion of the Restricted Shares to the Associate as soon
as practicable after the Restricted Shares become vested, subject to payment of
the applicable withholding tax liability as set forth below. If the Associate
dies before the Company has distributed any portion of the vested Restricted
Shares, the Company will transfer any vested Restricted Shares in accordance
with the Associate’s will or, if the Associate did not have a will, the vested
Restricted Shares will be distributed in accordance with the laws of descent and
distribution.

2. Withholding Taxes. Notwithstanding anything in this Agreement to the
contrary, no certificate representing Restricted Stock shall be delivered unless
and until Associate shall have delivered to the Company or its designated
Affiliate, the full amount of any federal, state or local income and other
withholding taxes. The Company is permitted to withhold a number of shares of
Restricted Stock equal in value to Associate’s withholding obligations and to
pay this amount to the Internal Revenue Service on Associate’s behalf.

3. Non-transferability of Award. Until the Restricted Shares have vested as set
forth on page 1 of this Agreement, the Restricted Shares granted herein and the
rights and privileges conferred hereby may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (by operation of law or
otherwise). Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of such award, or of any right or privilege conferred hereby,
contrary to the provisions of the Plan or of this Agreement, or upon any
attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, such award and the rights and privileges
conferred hereby shall immediately become null and void.

4. Conditions to Issuance of Shares. The shares of stock deliverable to
Associate may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for shares of stock hereunder
prior to fulfillment of all of the following conditions: (a) the admission of
such shares to listing on all stock exchanges on which such class of stock is
then listed; (b) the completion of any registration or other qualification of
such shares under any State or Federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Compensation Committee (the “Committee”) shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any State or Federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Shares as the Committee may establish from time
to time for reasons of administrative convenience.

5. No Rights as Stockholder. Until the Restricted Shares have vested and have
been issued, Associate shall not have any rights of a stockholder of the Company
with respect to the Restricted Shares, including any right to vote such
Restricted Shares and to receive dividends and distributions on such Restricted
Shares.

6. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Undefined capitalized terms used in this Agreement shall have the
meanings set forth in the Plan.



--------------------------------------------------------------------------------

7. No Right to Continued Employment. Associate understands and agrees that this
Agreement does not impact in any way the right of the Company, or any Affiliate
of the Company employing Associate, to terminate or change the terms of the
employment of Associate at any time for any reason whatsoever, with or without
cause. Associate understands and agrees that his or her employment with the
Company or an Affiliate is on an “at-will” basis only.

8. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of the Compensation
Manager, at CheckFree Corporation, 4411 East Jones Bridge Road, Norcross,
Georgia 30092, or at such other address as the Company may hereafter designate
in writing. Any notice to be given to Associate shall be addressed to Associate
at the address set forth on page 1 of this Agreement, or at such other address
for Associate maintained on the books and records of the Company.

10. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

11. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Notice and Agreement.